Citation Nr: 1432593	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine and sciatic nerve disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied a claim of service connection for a "back and spinal/sciatic nerve condition."  The Veteran timely appealed that decision. 

The Veteran and his spouse testified at a Board hearing before the undersigned in September 2013; a transcript of that hearing is associated with the claims file. 

This claim was remanded in October 2013. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last remand noted that a November 2004 VA neurology record referenced an August 2003 VA record that is not in the file.  The February 2014 VA examination report states that the Veteran started to visit VA in 1996 and references other records that are not in the file ("He was seen at the VA starting in 1996 but though seen numerous times there was no medical evidence of back complaints until 2004, 42 years after service").  A review of the file as well as the June 2014 supplemental statement of the case (SSOC) does not reflect compliance with the Board's October 2013 remand. 

VA's duty to assist requires all VA records be associated with file. 38 C.F.R. § 3.159(c)(3) (2013).  The Board is required to ensure compliance with remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identifying information from the Veteran, associate all VA records for the Veteran with the file; to include all available records from VAMC Ann Arbor, Michigan and all records since at least 1996.  If any VA records are unavailable, notify the Veteran and document this fact in the file.

2.  Thereafter, and after undertaking any additional development deemed warranted, to include another VA examination if deemed necessary, readjudicate the claim. 

3.  If any benefit on appeal remains denied, issue a SSOC, before returning the case to the Board.  The SSOC should reflect that all of the evidence has been reviewed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

